Citation Nr: 0832089	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-37 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under the provisions of Title 38, Chapter 
35, United States Code.

3. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to March 
1969, to include service in Vietnam.  He died in April 2000.  
The claimant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey that 
denied entitlement to service connection for the cause of the 
veteran's death; entitlement to Survivors' and Dependents' 
Educational Assistance benefits under the provisions of Title 
38, Chapter 35, United States Code; and entitlement to 
accrued benefits.

The appellant was scheduled for a Board hearing in 
Washington, DC. However, in a March 2007 correspondence, she 
informed the Board that she no longer wished to have a 
hearing. Thus, her request for a hearing before a member of 
the Board is considered withdrawn. See 38 C.F.R. § 20.704 
(2007).

The issues of entitlement to Survivors' and Dependents' 
Educational Assistance benefits under the provisions of Title 
38, Chapter 35, United States Code; and entitlement to 
accrued benefits are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The Certificate of Death indicates the veteran died in 
April 2000 due to bacterial endocarditis, of a few days 
duration.  A significant condition contributing to death but 
not resulting in the underlying cause was Crohn's disease. An 
autopsy was not performed.

2.  During the veteran's lifetime he was not service 
connected for any disorder.

3.  Bacterial endocarditis or Crohn's disease was not 
demonstrated in-service; they were not demonstrated until 
decades post service; and there is no competent evidence 
linking either disorder to service.

4.  A service connected disability did not contribute 
substantially or materially to the veteran's death or aid or 
lend assistance to the production of death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.312 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; evidence of a nexus between service and 
death; and the effective date of any death benefits.  The 
appellant must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and if necessary, securing VA medical opinion.  38 
U.S.C.A. § 5103A.  In this regard, the Board acknowledges 
that this case has not been forwarded to secure a medical 
opinion addressing whether there is a relationship between 
the cause of the veteran's death and his military service.  
Significantly, however, in the absence of any medical 
evidence suggestive of bacterial endocarditis or Crohn's 
disease in-service or for over 3 decades post service, and in 
the absence of any medical evidence linking either condition 
to service to include in-service exposure to Agent Orange and 
other herbicides, referral of this case for a VA opinion as 
to whether bacterial endocarditis or Crohn's disease 
originated in service or whether the disorders were 
compensably disabling within one year thereof would in 
essence place the reviewing physician in the role of a fact 
finder.  Fact finding is the Board's responsibility.  In 
light of the foregoing, any medical opinion which directly 
links the veteran's bacterial endocarditis or Crohn's disease 
to his period of service would necessarily be based solely on 
uncorroborated assertions by the appellant regarding the 
veteran's medical history.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  In short, there is no suggestion, except by 
unsubstantiated allegation, that the veteran's bacterial 
endocarditis or Crohn's disease is associated with an 
established event, injury or disease in service.  38 C.F.R. § 
3.159(c)(4). See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003).

There is no issue as to providing an appropriate application 
form or completeness of the application.  Written notice 
provided in September 2001and February 2007 correspondence 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  VA has 
secured all available pertinent evidence and conducted all 
appropriate development.  The service medical records are 
available as well as treatment records and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claim.

Finally, the appellant was provided appropriate notice under 
38 U.S.C.A. § 5103(a), to include an explanation of the 
evidence necessary to substantiate a claim based on a 
disorder that has yet to be service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007). 

Background

The veteran died in April 2000 due to bacterial endocarditis. 
Crohn's disease was listed as another significant condition 
contributing to but not resulting in the underlying cause of 
death.  At the time of his death he was not service connected 
for any disorder.

The appellant contends that the veteran's exposure to 
herbicides, to include Agent Orange, contributed to and 
hastened his death.  

Service medical records show no treatment for bacterial 
endocarditis or Crohn's disease.

Private medical records reveal the veteran was followed from 
approximately July 1999 for treatment of Crohn's disease.  

In April 2000, he was admitted to the Grand Strand Regional 
Medical Center with a history of Crohn's disease, chronic 
immunosuppression, and recent subarachnoid hemorrhage.  He 
had arrived to the emergency room appearing quite ill and in 
acute pulmonary edema.  An electrocardiogram revealed 
evidence of aortic and mitral regurgitation, and vegetation 
on both valves.  Unfortunately, he rapidly deteriorated and 
passed away. 

There are no medical opinions or records which link bacterial 
endocarditis or Crohn's disease to service.

Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  Bacterial endocarditis or Crohn's disease 
are not such diseases.  38 C.F.R. §§ 3.307, 3.309(e).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998).  In so doing, the Board may accept one 
medical opinion and reject others. Id.  At the same time, the 
Board cannot make its own independent medical determinations, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.

Analysis

The veteran was not service connected for any disorder during 
his lifetime.  Further, the veteran's service medical records 
reveal no evidence of bacterial endocarditis or Crohn's 
disease in service, and the post service records reveal no 
complaints or pertinent findings pertaining to Crohn's 
disease until July 1999, i.e., over 30 years following the 
veteran's separation from active duty; and, bacterial 
endocarditis 31 years following service.  There is no 
competent evidence linking bacterial endocarditis or Crohn's 
disease to service, to include service in Vietnam.

The veteran served on active duty in the Republic of Vietnam 
during the Vietnam War, and he is therefore presumed to have 
been exposed to herbicide agents.  38 C.F.R. § 
3.307(a)(6)(iii).  As noted, however, the service medical 
records are negative for complaints, treatment, or diagnosis 
of bacterial endocarditis or Crohn's disease.

With respect to the veteran's presumed exposure to herbicides 
in service, neither bacterial endocarditis nor Crohn's 
disease is a disorder subject to presumptive service 
connection under 38 U.S.C.A. § 1116 or 38 C.F.R. § 3.309(e).  
Moreover, while the appellant is not precluded from proving 
that a disability resulted from in-service exposure to 
herbicides under the provisions of 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d), see Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994), no competent evidence has been submitted in 
support of such a theory.  Indeed, the Secretary of VA, based 
on a March 2005 report by the National Academy of Sciences 
(NAS), has determined that a comprehensive review and 
evaluation of the available literature, which NAS conducted 
in conjunction with the report, permitted VA to identify all 
conditions for which the current body of knowledge supported 
a finding of an association with herbicide exposure.  The 
Secretary therefore determined that there is no positive 
association between exposure to herbicides and any other 
condition, to include bacterial endocarditis or Crohn's 
disease, for which he has not specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32,395-407 (June 12, 2007).

Accordingly, there is no competent medical evidence linking 
bacterial endocarditis or Crohn's disease to herbicide 
exposure in service, and the preponderance of the evidence 
shows that the veteran's bacterial endocarditis or Crohn's 
disease did not originate in-service.  Rather, they began 
many years after service, and bear no etiological 
relationship to service.

Therefore, neither direct nor presumptive service connection 
is warranted for the veteran's bacterial endocarditis or 
Crohn's disease under 38 U.S.C.A. §§ 1110, 1116, or 38 C.F.R. 
§ 3.309(e).  Accordingly, entitlement to service connection 
for the cause of the veteran's death is denied.

In reaching this decision, the Board considered the 
appellant's sincerely held believe that the veteran's 
bacterial endocarditis or Crohn's disease were due to service 
to include his in-service exposure to Agent Orange and other 
herbicides.  The appellant, however, is not shown to have 
either the medical or scientific training which would render 
her competent to offer such an opinion.  Hence, her opinion 
as to the etiology of the veteran's bacterial endocarditis 
and Crohn's disease has no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


REMAND

In the April 2002 and September 2002 decisions, the RO denied 
entitlement to service connection for the cause of the 
veteran's death; Survivors' and Dependents' Educational 
Assistance benefits under the provisions of Title 38, Chapter 
35, United States Code; and, accrued benefits. In April 2003, 
the appellant submitted a notice of disagreement with the 
determination, specifically listing all 3 issues. However, 
the only issue listed in the statement of the case was 
entitlement to service connection for the cause of the 
veteran's death.

Since there has been an initial RO adjudication of the claim, 
and a notice of disagreement that was received within one 
year of that decision, the issues of entitlement to 
Survivors' and Dependents' Educational Assistance benefits 
under the provisions of Title 38, Chapter 35, United States 
Code; and accrued benefits must be remanded for issuance of a 
statement of the case. See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.302(a) (2007); see also, Manlincon v. 
West, 12 Vet. App. 238 (1999).

After the RO has issued the statement of the case, the claims 
should be returned to the Board only if the appellant 
perfects the appeal in a timely manner. See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997). Accordingly, the case is 
REMANDED for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the appellant may have the 
opportunity to complete an appeal on the 
issues of entitlement to Survivors' and 
Dependents' Educational Assistance 
benefits under the provisions of Title 
38, Chapter 35, United States Code; and 
accrued benefits (if she so desires) by 
filing a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


